DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on May 6, 2020

Claims 1-20 are pending 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020 was filed prior to the mailing date of the first office action on 9/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 7/23/2021 was filed prior to the mailing date of the first office action on 9/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 5/6/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 11/18/2021

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 5/6/2020.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter as failing to fall within a statutory category and as being directed to software per se since the claim(s) are missing a hardware element in the body of the claim limitations. Although the preamble of the claim(s) recites "A controller comprising a processor…" it does not inherently mean that the claim(s) are directed to a machine. A review of the specification does not clearly indicate that the controller nor the processor, forming part of the controller, is hardware. Therefore, claim(s) 16-20 are interpreted as software per se and are not statutory since they are missing a hardware element in the body of the claim limitations to perform the steps.  Appropriate correction is required






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 7-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120023554, Murgia in view of US 20170156110, Ueno

 	In regards to claim 1, Murgia teaches a power control connectivity method comprising: 
scheduling, by a processor of a controller, a copy function associated with copying data from a production hardware device to a secure hardware device at a specified time period(US 20120023554, Murgia, para. 0062 and 0063, where a monitoring agent[i.e. production hardware device] may provide collected[i.e. copied] and/or monitored data to a monitoring service in accordance to a schedule, wherein the monitoring service is performed by a monitoring server[i.e. secure hardware device]);  	enabling, by said processor in response to said enabling said second hardware connection, said copy function for copying said data from said production hardware device to said secure hardware device(US 20120023554, Murgia, para. 0093 and 0095, where kernel-level data may be copied for an appliance receiving or transmitting to/from clients and servers, wherein, implicitly, the transmitting/receiving is only possible after a connection is established with the network);
 	Murgia does not teach first disabling during said specified time period, by said processor via a first network switch, a first hardware connection between said production hardware device and a production network associated with said production hardware device; 
first enabling, by said processor via a second network switch, a second hardware connection between said production hardware device and said secure hardware device; 
 	second disabling after said copying said data has completed, by said processor via said second network switch, said second hardware connection between said production hardware device and said secure hardware device; and 
 	second enabling, by said processor in response to said disabling said second hardware connection, said first hardware connection between said production hardware device and said production network 	However, Ueno teaches first disabling during said specified time period, by said processor via a first network switch, a first hardware connection between said production hardware device and a production network associated with said production hardware device(US 20170156110, Ueno, fig. 10, step S22, where a disconnection message is transmitted to a terminal device to disconnect a device from a first network, implicitly, for a period of time); 
first enabling, by said processor via a second network switch, a second hardware connection between said production hardware device and said secure hardware device(US 20170156110, Ueno, fig. 10, steps S23, where a switch to a second network is enabled when requested within a predetermined time); 
 	second disabling after said copying said data has completed, by said processor via said second network switch, said second hardware connection between said production hardware device and said secure hardware device(US 20170156110, Ueno, fig. 10, steps S25 and S27, where a disconnect request is processed disabling a device from second network); and 
 	second enabling, by said processor in response to said disabling said second hardware connection, said first hardware connection between said production hardware device and said production network(US 20170156110, Ueno, fig. 10, steps S27, S28, and para. 0134, where after disconnecting from a 2nd network, reconnection to a 1st network is established).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murgia with the teaching of Ueno because a user would have been motivated to provide enhance access to the resources, taught by Murgia, by providing both Wi-Fi and NFC communication via a first and second networks, taught by Ueno, in order to control the type of access permitted for a resource(see Ueno, para. 0011) 
 
 	In regards to claim 7, the combination of Murgia and Ueno teach the method of claim 1, further comprising: 
enabling, by said processor, said controller for booting up and executing said copy function via a read only media source(US 20120023554, Murgia, para. 0076, where the computing device may have a bootable medium may contain GNU/Linux, wherein Linux commands includes the copy function).
  
 	In regards to claim 8, the combination of Murgia and Ueno teach the method of claim 1, further comprising: 
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said scheduling, said first disabling, said first enabling, said enabling, said second disabling, and said second enabling(US 20120023554, Murgia, para. 0059, 0063, and 0248, where the system implements disabling, scheduling, and enabling).
  
 	In regards to claim 9, Murgia teaches a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a controller implements a power control connectivity method, said method comprising: 
scheduling, by said processor, a copy function associated with copying data from a production hardware device to a secure hardware device at a specified time period(US 20120023554, Murgia, para. 0062 and 0063, where a monitoring agent may provide collected[i.e. copied] and/or monitored data to a monitoring service in accordance to a schedule, wherein the monitoring service is performed by a monitoring server[i.e. secure hardware device]); 	 enabling, by said processor in response to said enabling said second hardware connection, said copy function for copying said data from said production hardware device to said secure hardware device(US 20120023554, Murgia, para. 0093 and 0095, where kernel-level data may be copied for an appliance receiving or transmitting to/from clients and servers, wherein, implicitly, the transmitting/receiving is only possible after a connection is established with the network);
 	Murgia does not teach first disabling during said specified time period, by said processor via a first network switch, a first hardware connection between said production hardware device and a production network associated with said production hardware device; 
first enabling, by said processor via a second network switch, a second hardware connection between said production hardware device and said secure hardware device; 
 	second disabling after said copying said data has completed, by said processor via said second network switch, said second hardware connection between said production hardware device and said secure hardware device; and 
second enabling, by said processor in response to said disabling said second hardware connection, said first hardware connection between said production hardware device and said production network 	However, Ueno teaches first disabling during said specified time period, by said processor via a first network switch, a first hardware connection between said production hardware device and a production network associated with said production hardware device(US 20170156110, Ueno, fig. 10, step S22, where a disconnection message is transmitted to a terminal device to disconnect a device from a first network, implicitly, for a period of time); 
first enabling, by said processor via a second network switch, a second hardware connection between said production hardware device and said secure hardware device(US 20170156110, Ueno, fig. 10, steps S23, where a switch to a second network is enabled when requested within a predetermined time); 
 	second disabling after said copying said data has completed, by said processor via said second network switch, said second hardware connection between said production hardware device and said secure hardware device(US 20170156110, Ueno, fig. 10, steps S25 and S27, where a disconnect request is processed disabling a device from second network); and 
second enabling, by said processor in response to said disabling said second hardware connection, said first hardware connection between said production hardware device and said production network(US 20170156110, Ueno, fig. 10, steps S27, S28, and para. 0134, where after disconnecting from a 2nd network, reconnection to a 1st network is established). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murgia with the teaching of Ueno because a user would have been motivated to provide enhance access to the resources, taught by Murgia, by providing both Wi-Fi and NFC communication via a first and second networks, taught by Ueno, in order to control the type of access permitted for a resource(see Ueno, para. 0011).  

 	In regards to claim 15, the combination of Murgia and Ueno teaches the computer program product of claim 9, wherein said method further comprises: enabling, by said processor, said controller for booting up and executing said copy function via a read only media source(US 20120023554, Murgia, para. 0076, where the computing device may have a bootable medium may contain GNU/Linux, wherein Linux commands includes the copy function).  

 	In regards to claim 16, Mugia teaches a controller comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor implements a power control connectivity method comprising: 
scheduling, by said processor, a copy function associated with copying data from a production hardware device to a secure hardware device at a specified time period(US 20120023554, Murgia, para. 0062 and 0063, where a monitoring agent may provide collected[i.e. copied] and/or monitored data to a monitoring service in accordance to a schedule, wherein the monitoring service is performed by a monitoring server[i.e. secure hardware device]);  	enabling, by said processor in response to said enabling said second hardware connection, said copy function for copying said data from said production hardware device to said secure hardware device(US 20120023554, Murgia, para. 0093 and 0095, where kernel-level data may be copied for an appliance receiving or transmitting to/from clients and servers, wherein, implicitly, the transmitting/receiving is only possible after a connection is established with the network); 	Murgia does not teach first disabling during said specified time period, by said processor via a first network switch, a first hardware connection between said production hardware device and a production network associated with said production hardware device; 
first enabling, by said processor via a second network switch, a second hardware connection between said production hardware device and said secure hardware device; 
 	second disabling after said copying said data has completed, by said processor via said second network switch, said second hardware connection between said production hardware device and said secure hardware device; and 
second enabling, by said processor in response to said disabling said second hardware connection, said first hardware connection between said production hardware device and said production network 	However, Ueno teaches first disabling during said specified time period, by said processor via a first network switch, a first hardware connection between said production hardware device and a production network associated with said production hardware device(US 20170156110, Ueno, fig. 10, step S22, where a disconnection message is transmitted to a terminal device to disconnect a device from a first network, implicitly, for a period of time); 
first enabling, by said processor via a second network switch, a second hardware connection between said production hardware device and said secure hardware device(US 20170156110, Ueno, fig. 10, steps S23, where a switch to a second network is enabled when requested within a predetermined time); 
 	second disabling after said copying said data has completed, by said processor via said second network switch, said second hardware connection between said production hardware device and said secure hardware device(US 20170156110, Ueno, fig. 10, steps S25 and S27, where a disconnect request is processed disabling a device from second network); and 
second enabling, by said processor in response to said disabling said second hardware connection, said first hardware connection between said production hardware device and said production network(US 20170156110, Ueno, fig. 10, steps S27, S28, and para. 0134, where after disconnecting from a 2nd network, reconnection to a 1st network is established). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Murgia with the teaching of Ueno because a user would have been motivated to provide enhance access to the resources, taught by Murgia, by providing both Wi-Fi and NFC communication via a first and second networks, taught by Ueno, in order to control the type of access permitted for a resource(see Ueno, para. 0011)

2.) Claims 2-6, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120023554, Murgia in view of US 20170156110, Ueno and further in view of US 20170134182, Davis

 	In regards to claim 2, the combination of Murgia and Ueno teach the method of claim 1, wherein said first disabling comprises: 
detecting, a power state change requirement for a first power source for said first network switch(US 20120023554, Murgia, para. 0224, where access control schemes are used for power balancing[i.e. detecting power states]);  
 	The combination of Murgia and Ueno do not teach P201908527US01Page 26 of 37retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch; 
transmitting, said encryption key and said associated ID to said first power source for said first network switch; and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling said first power source for disabling said first network switch for executing said first disabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit); and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling said first power source for disabling said first network switch for executing said first disabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
  
 	In regards to claim 3, the combination of Murgia and Ueno teach the method of claim 1, wherein said first enabling comprises: 
detecting, a power state change requirement for a second power source for said second network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	The combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch; 
transmitting, said encryption key and said associated ID to said second power source for said second network switch; and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling said second power source for enabling said second network switch for executing said first enabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling said second power source for enabling said second network switch for executing said first enabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network, via an electricity management unit, is provided to an access administrator, where a notification[i.e. verification] of a triggering event may be received[para. 0171] and wherein a plurality of access administrators).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
 
 	In regards to claim 4, the combination of Murgia and Ueno teach the method of claim 1, wherein said second disabling comprises: 
detecting, a power state change requirement for a second power source for said second network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	The combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch;  
P201908527US01Page 27 of 37transmitting, said encryption key and said associated ID to said second power source for said second network switch; and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling power to said second power source for disabling said second network switch for executing said second disabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit);  
P201908527US01Page 27 of 37transmitting, said encryption key and said associated ID to said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling power to said second power source for disabling said second network switch for executing said second disabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
  
 	In regards to claim 5, the combination of Murgia and Ueno teach the method of claim 1, wherein said second enabling comprises: 
detecting, a power state change requirement for a first power source for said first network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	the combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch; 
transmitting, said encryption key and said associated ID to said first power source for said first network switch; and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling power to said first power source for said first network switch for executing said second enabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling power to said first power source for said first network switch for executing said second enabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
  
 	In regards to claim 6, the combination of Murgia and Ueno teach the method of claim 1. The combination of Murgia and Ueno do not teach wherein each of said first disabling, said first enabling, said second disabling, and said second enabling are executed via an addressable radio frequency control signal 	However, Davis teaches wherein each of said first disabling, said first enabling, said second disabling, and said second enabling are executed via an addressable radio frequency control signal (US 20170134182, Davis, para. 0057, where a radio frequency wireless link is used to communicate commands and responses).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)

 	In regards to claim 10, the combination of Murgia and Ueno teach the computer program product of claim 9, wherein said first disabling comprises: 
detecting, a power state change requirement for a first power source for said first network switch(US 20120023554, Murgia, para. 0224, where access control schemes are used for power balancing[i.e. detecting power states]);  
 	the combination of Murgia and Ueno do not teach P201908527US01Page 30 of 37retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch; 
transmitting, said encryption key and said associated ID to said first power source for said first network switch; and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling said first power source for disabling said first network switch for executing said first disabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit); and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling said first power source for disabling said first network switch for executing said first disabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)

 	In regards to claim 11, the combination of Murgia and Ueno teach the computer program product of claim 9, wherein said first enabling comprises: 
detecting, a power state change requirement for a second power source for said second network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	the combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch; 
transmitting, said encryption key and said associated ID to said second power source for said second network switch; and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling said second power source for enabling said second network switch for executing said first enabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling said second power source for enabling said second network switch for executing said first enabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network, via an electricity management unit, is provided to an access administrator, where a notification[i.e. verification] of a triggering event may be received[para. 0171] and wherein a plurality of access administrators ).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
 
 	In regards to claim 12, the combination of Murgia and Ueno teach the computer program product of claim 9, wherein said second disabling comprises: detecting, a power state change requirement for a second power source for said second network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	The combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch;  
P201908527US01Page 31 of 37transmitting, said encryption key and said associated ID to said second power source for said second network switch; and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling power to said second power source for disabling said second network switch for executing said second disabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit);  
P201908527US01Page 31 of 37transmitting, said encryption key and said associated ID to said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling power to said second power source for disabling said second network switch for executing said second disabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
 
 	In regards to claim 13, the combination of Murgia and Ueno teach the computer program product of claim 9, wherein said second enabling comprises: detecting, a power state change requirement for a first power source for said first network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	the combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch; 
transmitting, said encryption key and said associated ID to said first power source for said first network switch; and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling power to said first power source for said first network switch for executing said second enabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling power to said first power source for said first network switch for executing said second enabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
 
 	In regards to claim 14, the combination of Murgia and Ueno teach the computer program product of claim 9. The combination of Murgia and Ueno do not teach wherein each of said first disabling, said first enabling, said second disabling, and said second enabling are executed via an addressable radio frequency control signal 	However, Davis teaches wherein each of said first disabling, said first enabling, said second disabling, and said second enabling are executed via an addressable radio frequency control signal (US 20170134182, Davis, para. 0057, where a radio frequency wireless link is used to communicate commands and responses).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)

  	In regards to claim 17, the combination of Murgia and Ueno teach the controller product of claim 16, wherein said first disabling comprises: 
detecting, a power state change requirement for a first power source for said first network switch(US 20120023554, Murgia, para. 0224, where access control schemes are used for power balancing[i.e. detecting power states]);  
 	The combination of Murgia and Ueno do not teach P201908527US01Page 34 of 37retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch; 
transmitting, said encryption key and said associated ID to said first power source for said first network switch; and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling said first power source for disabling said first network switch for executing said first disabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit); and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling said first power source for disabling said first network switch for executing said first disabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
  
 	In regards to claim 18, the combination of Murgia and Ueno teach the controller product of claim 16, wherein said first enabling comprises: 
detecting, a power state change requirement for a second power source for said second network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	The combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch; 
transmitting, said encryption key and said associated ID to said second power source for said second network switch; and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling said second power source for enabling said second network switch for executing said first enabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling said second power source for enabling said second network switch for executing said first enabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network, via an electricity management unit, is provided to an access administrator, where a notification[i.e. verification] of a triggering event may be received[para. 0171] and wherein a plurality of access administrators). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
  
 	In regards to claim 19, the combination of Murgia and Ueno teach the controller product of claim 16, wherein said second disabling comprises: 
detecting, a power state change requirement for a second power source for said second network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	The combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch;  
P201908527US01Page 35 of 37transmitting, said encryption key and said associated ID to said second power source for said second network switch; and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling power to said second power source for disabling said second network switch for executing said second disabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit);  
P201908527US01Page 35 of 37transmitting, said encryption key and said associated ID to said second power source for said second network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said second power source for said second network switch, verification indicating receipt of said encryption key and said associated ID resulting in disabling power to said second power source for disabling said second network switch for executing said second disabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)
 
 	In regards to claim 20, the combination of Murgia and Ueno teach the controller product of claim 16, wherein said second enabling comprises: 
detecting, a power state change requirement for a first power source for said first network switch(US 20120023554, Murgia, para. 0037 and 0224, where access control schemes are used for power balancing[i.e. detecting power states], wherein the communication network comprises one or more networks[e.g. 1st and 2nd network]); 
 	The combination of Murgia and Ueno do not teach retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch; 
transmitting, said encryption key and said associated ID to said first power source for said first network switch; and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling power to said first power source for said first switch for executing said second enabling 	However, Davis teaches retrieving, an encryption key and an associated ID for accessing said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message is transmitted to determine if a network may be joined by an access administrator, wherein to join a secure power line network, the access administrator is programmed with a device access key that is used to encrypt a network membership key and entered into an electricity management unit); 
transmitting, said encryption key and said associated ID to said first power source for said first network switch(US 20170134182, Davis, para. 0122 and 0123, where an identifier message and device access key are transmitted by a communication pathway to an electricity management unit[i.e. power source]); and 
receiving from said first power source for said first network switch, verification indicating receipt of said encryption key and said associated ID resulting in enabling power to said first power source for said first switch for executing said second enabling(US 20170134182, Davis, fig. 8, steps 1118, 1120 and paras. 0171, 0237, where network credential information[i.e. ID, key, etc] for joining a network is provided to an access administrator, wherein the connection between access administrator and smartphone is subsequently terminated[i.e. disabled] and where a notification[i.e. verification] of a triggering event may be received[para. 0171]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Murgia and Ueno with the teaching of Davis because a user would have been motivated to enhance network security of the network, taught by the combination of Murgia and Ueno, by applying Wi-Fi access protection, taught by Davis, in order to protect access to network resources from malicious activities(see Davis, para. 0020)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438